UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6920



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SAMUEL ROBERT QUEEN, JR., a/k/a Fat Sammy,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Walter E. Black, Jr., Senior District
Judge. (CR-93-369, CA-97-2980-B)


Submitted:   May 17, 2001                    Decided:   May 22, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Robert Queen, Jr., Appellant Pro Se. Roann Nichols, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland; Barbara Suzanne
Skalla, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel Robert Queen, Jr., appeals the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000), and denying his motion for reconsideration.      We have re-

viewed the record and the district court’s opinions and find no

reversible error.   Accordingly, we deny Queen’s motion for a cer-

tificate of appealability and dismiss the appeal substantially on

the reasoning of the district court.*   United States v. Queen, Nos.

CR-93-369; CA-97-2980-B (D. Md. May 13, 1999 & May 18, 2000).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




     *
       We recently held in United States v. Sanders,      F.3d    ,
2001 WL 369719 (4th Cir. Apr. 13, 2001) (No. 00-6281), that the new
rule announced in Apprendi v. New Jersey, 530 U.S. 466 (2000), is
not retroactively applicable to cases on collateral review.
Accordingly, Queen’s Apprendi claim is not cognizable.


                                 2